PER CURIAM.
This is an appeal from a final decree dissolving the marriage of the parties herein.
Appellant urges as ground for reversal that there was insufficient corroborative evidence introduced tending to support the grounds for divorce asserted in the complaint. We have examined the record on appeal and considered the briefs and oral arguments in this cause, and upon such consideration it is our view that the evidence as a whole, and the reasonable inferences deducible therefrom when considered in a light most favorable to the prevailing party, is supportive of the final decree appealed from.1
Affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.

. 24 Am.Jur.2d, Divorce and Separation, § 383; Martin v. Martin, (Fla.App.1958) 102 So.2d 837.